The sentence imposed is within the parameters provided by
                the relevant statute, see NRS 207.010(1)(b), and Giarmo does not allege
                that the statute is unconstitutional. Further, this court has consistently
                observed that "NRS 207.010 makes no special allowance for non-violent
                crimes"; rather, they are a consideration within the district court's
                sentencing discretion. Arajakis v. State, 108 Nev. 976, 983, 843 P.2d 800,
                805 (1992); see Tillema v. State, 112 Nev. 266, 271, 914 P.2d 605, 608
                (1996). We are not convinced that the sentence imposed is so grossly
                disproportionate to the crime and Giarmo's history of recidivism as to
                constitute cruel and unusual punishment.      See Ewing v. California, 538
U.S. 11, 29 (2003) (plurality opinion).
                            Next, Giarmo contends that the State breached the terms of
                the plea agreement by seeking habitual criminal treatment. We disagree.
                            The written plea agreement and the plea canvass transcript
                demonstrate that Giarmo reasonably understood that the State would be
                free to argue for any appropriate sentence if a court "confirms probable
                cause against [her] for new criminal charges" prior to sentencing.       See
                Sullivan v. State, 115 Nev. 383, 387, 990 P.2d 1258, 1260 (1999) ("A plea
                agreement is construed according to what the defendant reasonably
                understood when he or she entered the plea."). Prior to sentencing,
                Giarmo was charged with battery by a prisoner. The sentencing court
                concluded that the finding of probable cause based on affidavit review in
                the battery case was sufficient to permit the State to freely argue for any
                sentence under the terms of the plea agreement. We conclude from this
                record that the State did not breach the terms or the spirit of its
                agreement with Giarmo      See Sparks v. State, 121 Nev. 107, 110, 110 P.3d
486, 487 (2005) ("When the State enters into a plea agreement, it is held to

SUPREME COURT
        OF
     NEVADA
                                                          2
(0) I947A
                the most meticulous standards of both promise and performance with
                respect to both the terms and the spirit of the plea bargain." (internal
                quotation marks omitted)).
                            Having considered Giarmo's contentions and concluding that
                they lack merit, we
                            ORDER the judgment of conviction AFFIRMED.




                                                    .41 va_                    J.
                                                 Saitta


                cc: Hon. Valorie J. Vega, District Judge
                     Law Offices of Martin Hart, LLC
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                    3
(0) (947A e